UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRITZNEL PASTEUR, a/k/a Wilson Pasteur, a/k/a Jean Kelly,

                Defendant -Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00059-RAJ-TEM-1)


Submitted:   August 20, 2012                 Decided:   August 30, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fritznel Pasteur, Appellant Pro Se.   Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fritznel   Pasteur    appeals   the    district   court’s   order

denying   his   motion   under   18   U.S.C.     § 3582(c)(2)   (2006)   for

reduction of sentence.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Pasteur, No. 2:07-cr-

00059-RAJ-TEM-1 (E.D. Va. Feb. 27, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      2